This cause is a companion one to D. T. McIver v. Rufus Hardy, Jr.,146 S.W.2d 1054, numbered 11090 on the docket of this Court and to R. A. Welch v. Rufus Hardy, Jr., 146 S.W.2d 1057, numbered 11091, on *Page 1058 
the docket of this court, opinions in which were this day handed down reforming and affirming the judgment of the trial court.
Appellant's interest in this case is identical with the interest of appellant in No. 11091, R. A. Welch v. Rufus Hardy, Jr., this day handed down, as stated supra, he having appealed from the judgment of the County court because it allowed only a recovery on the basis of 24/81 of 1/20 instead of 24/81 of 1/15 as found by this Court in the above two causes to be the proper basis for recovery. Therefore, the judgment of the court below will be reformed so that it shall be in favor of appellant in the sum of $101.08, together with interest thereon at the rate of 6% per annum from November 21, 1939.
Reformed and affirmed.